                                         ATTORNEYS AT LAW
ARTHUR POLLACK (1950-1985)                                                              BROOKLYN OFFICE
CONRAD E. POLLACK*                                                                           107 AVENUE I
BRIAN J. ISAAC*                                                                       BROOKLYN, NY 11230
FRED A. DE CICCO* ~                                                                       T: 718-333-5906
ADAM S. HANDLER* ~ †
                                    225 BROADWAY, 3RD FLOOR
JILLIAN ROSEN*                         NEW YORK, NY 10007                           WESTCHESTER OFFICE
H. SUSAN OH*                                                                           906 SOUTH STREET
NELSON A. MADRID*                        T: (212) 233-8100                           PEEKSKILL, NY 10566
                                                                                         T: 914-328-2400
SHRUTI BALI*                             F: (212) 233-9238
ALEXANDRA D. BONDIKOV†                     www.ppid.com                                       OF COUNSEL
MICHAEL J. FICHERA JR.* ~                                                                   ALLEN E. KAYE*
MATTHEW D. GOODSTEIN* ~                                                                   MICHAEL PISTON ^
ANDREA I. SCHEER*                                                                       JACOB ARONAUER* ~
CHRISTOPHER J. SOVEROW*                                                                    GREGG A. PINTO*
YI Z. ZHAO* ~                                                                 ADMITTED IN NY* | NJ~ | MA† | MI^




                                                            April 28, 2021

VIA ECF
The Honorable Edgardo Ramos                Plaintiff's request is granted, and this case is stayed. Parties
Thurgood Marshall United States Courthouse are directed to submit a joint status report within 48 hours of
40 Foley Square, Courtroom 619             the conclusion of mediation.
New York, NY 10007

         Re:       Macklin v. Lexington Ins. Co.
                   Docket No.: 1:20-CV-05372 (ER)

Dear Judge Ramos:

       We represent the plaintiff, Tameake Macklin, in the above-referenced action. All parties
have agreed to enter mediation to resolve the claims and defenses raised in this action.
Accordingly, on consent, we respectfully request that this matter be stayed pending the results of
mediation, which the parties will duly report to the Court upon completion.

                                                            Respectfully,


                                                            Brian J. Isaac, Esq.


REQUEST FOR STAY

So Ordered:
                                                Dated: April 28, 2021
                                                New York, New York
_______________________________
   Edward Ramos, U.S.D.J.
cc:

VIA ECF
Elizabeth F. Ahlstrand, Esq.
Gfeller Laurie, LLP
Attorneys for Defendant
Lexington Insurance Company
977 Farmington Ave., Suite 200
West Hartford, CT 06107
Tel: 860-760-8420
eahlstrand@gllawgroup.com

John D. McKenna, Esq.
L’Abbate, Balkan, Colavita & Contini, LLP
Attorneys for Defendant
Sparta Insurance Company
1001 Franklin Avenue
Garden City, NY 11530
Tel: 516-294-8844
jmckenna@lbcclaw.com
